Citation Nr: 1822324	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-56 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran had active service from October 1998 to November 2006. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Veterans Benefits Administration Regional Office (RO).

The Veteran testified before the undersigned during a February 2018 videoconference hearing.  A copy of the transcript is of record.

This appeal has been advanced on docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C.A. § 7107 (a) (2) (West 2014).


FINDINGS OF FACT

The Veteran's claim for SMC was rendered moot by a March 2018 rating decision granting SMC based on aid and attendance criteria.


CONCLUSION OF LAW

There are no further questions of fact or law remaining for appellate consideration of the Veteran's claim seeking SMC; the Board has no further jurisdiction in the matter.  See 38 USCA §§ 1114 (l), 7105 (West 2014); 38 CFR §§ 3.151, 3.351 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 2018 rating decision granted the entitlement to SMC based on aid and attendance criteria.  38 U.S.C.A. § 1114 (l) (West 2014). 

38 C.F.R. § 3.351 (a) (1) (2017) provides that SMC is payable to a Veteran by reason of need for aid and attendance or by reason of being housebound.  VA regulations provide that the greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151 (a) (2017).

SMC based on housebound status is a lesser benefit than SMC at the aid and attendance rate.  See 38 U.S.C.A. § 1114 (l), (s) (West 2014); 38 C.F.R. § 3.350 (i) (2017).  Hence, the March 2018 decision granted the Veteran the greater benefit, and the determination of whether the Veteran met the criteria for SMC based on housebound status is moot.

As there are no factual or legal questions remaining for appellate consideration thereof, the appeal in the matter must be dismissed.  See 38 U.S.C.A. § 7105 (d) (5) (West 2014) (stating that the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see also Mintz v. Brown, 6 Vet. App. 277, 283 (1994) (finding that the Board lacks jurisdiction to review a case if no benefit would accrue to the claimant).


ORDER

The appeal is dismissed.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


